DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/02/2022, with respect to the previously filed drawing and claim objections have been fully considered and are persuasive.  The objections to the drawings and claims have been withdrawn.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the channel (152 of Stangenes et al. to teach the restrictor. Instead, the following rejection relies on 224 of Fig. 34 (PP [0098]: “When the sleeve is subjected to an external pressure, the thicker neck 224 collapses and does not fold back on itself. This mechanism essentially creates a duck-bill valve”) to teach the restrictor in view of Applicant’s amendments.
It should also be noted that the specific structure of the restrictor is not in the claims. While Applicant cites the restrictor 908 in Fig. 27 and PP [0135] in their arguments, the leaflet structure cited for controlling the diameter of the restrictor is not cited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "attached to the support member" in line 12.  There is insufficient antecedent basis for this limitation in the claim. The support member is introduced with “a support member” in line 16 of the current set of claims, but the amendment references “the support member” before that initial introduction. It is recommended that line 12 be amended to “a restrictor attached to a support member” and the reference to the support member in line 16 be changed to “the support member” or an equivalent amendment be made to remedy this antecedent basis concern.
Claim Objections
Claims 1, 15, and 25 are objected to because of the following informalities:
With respect to claim 1, in view of applicant’s amendments, lines 20-21 are confusing to read. It is recommended that these lines be amended to read “wherein the restrictor is configured to slow the passage of the food material through the channel” instead.
With respect to claim 15, in view of applicant’s amendments, this claim is confusing to read. It is recommended that the claim be amended to read “wherein an inner diameter of at least part of the pyloric portion of the device is configured to slow the passage of the food material through the channel” instead.
With respect to claim 25, in view of applicant’s amendments, lines 17-18 are confusing to read. It is recommended that these lines be amended to read “wherein the restrictor is configured to slow the passage of the food material through the channel” instead.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-15, 18-21, 25-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stangenes et al. (PGPub US 2017/0252195 A1).
With respect to claim 1, Stangenes et al. discloses a device (110 in Fig. 3) for implantation in a pylorus between a stomach and a duodenum (see Fig. 1) for promoting weight loss (abstract), the device (110 in Fig. 3) comprising: a stomach portion (130) configured to expand from a collapsed configuration to a first maximum diameter (PP [0007]: “the implant having an expanded configuration and a contracted configuration”, see Fig. 3 for expanded configuration) to anchor the device in the stomach (anchor 110, 130 is within the stomach 16), a pyloric portion (134) extending from the stomach portion (130) and having a second maximum diameter, a duodenal portion (132) extending from the pyloric portion (134) and configured to expand from a collapsed configuration to a third maximum diameter (PP [0007]: “the implant having an expanded configuration and a contracted configuration”, see Fig. 3 for expanded configuration); a channel (152) extending through the stomach portion (130), the pyloric portion (134), and the duodenal portion (132) for allowing passage of food material through the device (110) from the stomach to the duodenum (PP [0054]: “the neck portion 134 defines a through-lumen 152 that allows chyme to flow from the stomach 16 to the small intestine 18”); and a restrictor (224 in Fig. 34, PP [0098]: "When the sleeve is subjected to an external pressure, the thicker neck 224 collapses and does not fold back on itself. This mechanism essentially creates a duck-bill valve", PP [0097]: "FIGS. 33 and 34 show an exemplary sleeve 120 that may be used in conjunction with an anchor. As shown previously in FIG. 2, the sleeve 120 may be attached to the anchor 110 and be placed within the small intestine 18") attached to the support member (190 in Fig. 21) at or near the pyloric portion (134), located at a junction between the stomach portion (130) and the pyloric portion (134), wherein each of the stomach portion (130), the pyloric portion (143), and the duodenal portion comprises a support member (190 in Fig. 21), and an implant material (162 in Fig. 4) attached to the support member (PP [0067]: “In some embodiments, the anchor 110 also incorporates a structural element contained within the overall structure”), wherein the first maximum diameter (diameter of 130 in Fig. 3, PP [0058]: “An exemplary anchor 110 has been formed with the diameter of the proximal flange 130 about 40.0 mm”) and the third maximum diameter (diameter of 132, PP [0059]: “An exemplary anchor 110 has been formed with the diameter of the distal flange 132 about 35.0 mm in diameter”) are both larger than the second maximum diameter (diameter of 134, PP [0062]: “An exemplary anchor 110 has been formed with the diameter of the neck portion 134 about 15.0 mm”), and wherein at least one feature of the device is configured to slow the passage of the food material through the channel (152) via the restrictor (224 in Fig. 34, PP [0098]: "When the sleeve is subjected to an external pressure, the thicker neck 224 collapses and does not fold back on itself. This mechanism essentially creates a duck-bill valve", this valve is capable of slowing the passage of food material).
Regarding claim 2, Stangenes et al. further discloses wherein the first maximum diameter (diameter of 130 in Fig. 3, PP [0058]: “An exemplary anchor 110 has been formed with the diameter of the proximal flange 130 about 40.0 mm”) is larger than the third maximum diameter (diameter of 132, PP [0059]: “An exemplary anchor 110 has been formed with the diameter of the distal flange 132 about 35.0 mm in diameter”).
Regarding claim 3, Stangenes et al. further discloses wherein an inner diameter of the channel (152 in Fig. 3) increases between a proximal portion of the pyloric portion (134) at the stomach portion (130) and a distal opening of the pyloric portion (134) at the duodenal portion (132) (PP [0057]: “the proximal flange wall 148 and distal flange wall 150 can be angled in relation to the neck portion 134”, diameter of 152 increases from center of 134 to 150).
With respect to claim 4, Stangenes et al. further discloses wherein an inner diameter of the channel (152 in Fig. 3) decreases between a proximal opening of the pyloric portion (134) at the stomach portion (130) and a distal opening of the pyloric portion (134) at the duodenal portion (132) (PP [0057]: “the proximal flange wall 148 and distal flange wall 150 can be angled in relation to the neck portion 134”, diameter of 152 decreases from 148 to center of 134).
With respect to claim 5, Stangenes et al. further discloses wherein the support member of the stomach portion (130 in Fig. 3), the pyloric portion (134), and the duodenal portion (132) comprises a single shape memory support stent (see Figs. 23-24) that extends from a proximal end of the stomach portion (130 in Fig. 3), through the pyloric portion (134) to a distal end of the duodenal portion (132) (PP [0081]: “The embodiments shown in FIGS. 21 to 24 all have the features of a structural element 190 providing additional strength to the overall structure of the anchor 110”, emphasis added).
Regarding claim 6, Stangenes et al. further discloses wherein the support member comprises three attached piece of shape memory stent material (190 in Fig. 21, each piece is attached via the mesh of 110, 162 in Fig. 4), one for each of the stomach portion, the pyloric portion, and the duodenal portion (each piece can be considered to be “for” each portion, since the claim language is not specific about the location of each stent portion).
With respect to claim 7, Stangenes et al. further discloses wherein the support member (190 in Fig. 21) of the stomach portion (130 in Fig. 3) and the support member (190 in Fig. 21) of the duodenal portion (132 in Fig. 3) each comprises a shape memory material (PP [0069]: “The structural element 170 can be made from a metal such as Nitinol, MP35N, L605, Elgiloy, stainless steel or from a plastic such as PET, PEEK, or Delrin or other suitable material”, 170 is comparable to 190) and wherein the support member of the pyloric portion (134) comprises a different material (PP [0066]: “The membrane covering the anchor 110 may be made from a thin-walled polymer material such as silicone, polyurethane, polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene, expanded poly tetrafluoroethylene (ePTFE) or other suitable material”, this membrane can be considered to be part of the support member of the pyloric portion as it extends across the entire implant) attached at each end to the support member of the stomach portion (130) and the support member of the duodenal portion (132) (note that the claim language does not require direct attachment, all components are unitarily connected through each other and therefore can be considered to be attached).
Regarding claim 8, Stangenes et al. further discloses wherein the different material (PP [0066]: “The membrane covering the anchor 110 may be made from a thin-walled polymer material such as silicone, polyurethane, polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene, expanded poly tetrafluoroethylene (ePTFE) or other suitable material”) comprises a compliant material (silicone is considered to be a compliant material, note that the claim limitation and specification do not provide a metric for determining compliance).
With respect to claim 9, Stangenes et al. further discloses wherein the shape memory material is selected from the group consisting of nitinol and other shape memory materials (PP [0069]: “The structural element 170 can be made from a metal such as Nitinol, MP35N, L605, Elgiloy, stainless steel or from a plastic such as PET, PEEK, or Delrin or other suitable material”, 170 is comparable to 190).
With respect to claim 10, Stangenes et al. further discloses wherein the implant material comprises two layers of material (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering. The membrane covering the anchor 110 may be made from a thin-walled polymer material such as silicone, polyurethane, polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene, expanded poly tetrafluoroethylene (ePTFE) or other suitable material”, outside and inside layers) and wherein the support member (190 in Fig. 21) is disposed between the two layers (PP [0067]: “the anchor 110 also incorporates a structural element contained within the overall structure”, structural element is within anchor 110 and the membrane covering covers the anchor, therefore the structural member is disposed within the layers of the membrane).
Regarding claim 11, Stangenes et al. further discloses a coating applied to at least one of an inner surface or an outer surface of the device (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering. The membrane covering the anchor 110 may be made from a thin-walled polymer material such as silicone, polyurethane, polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene, expanded poly tetrafluoroethylene (ePTFE) or other suitable material… The membrane may be made by extrusion, dip coating from a liquid solution, powder coated from fine particles of polymer or paste extruded and then stretched as is the case with ePTFE").
Regarding claim 13, Stangenes et al. further discloses wherein the implant material comprises a coating on both sides of the support member (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering. The membrane covering the anchor 110 may be made from a thin-walled polymer material such as silicone, polyurethane, polytetrafluoroethylene, fluorinated ethylene propylene, polyethylene, expanded poly tetrafluoroethylene (ePTFE) or other suitable material”, PP [0067]: “the anchor 110 also incorporates a structural element contained within the overall structure”, structural element is within anchor 110 and the membrane covering covers the anchor, therefore the structural member is disposed within the layers of the membrane).
With respect to claim 14, Stangenes et al. further discloses wherein the support member (PP [0067]: “In some embodiments, the anchor 110 also incorporates a structural element contained within the overall structure”) is selected from the group consisting of rings (Figs. 6-8), star-shaped members (Figs. 23-24), a continuous wire extending from the stomach portion to the duodenal portion (see Figs. 14 and 21-24), and braided wire.
Regarding claim 15, Stangenes et al. further discloses wherein the at least one feature of the device configured to slow the passage of food material through the channel (224 in Fig. 34) comprises an inner diameter of at least part of the pyloric portion of the device (PP [0098]: "The diameter decreases at the neck 224 to be consistent with the inner diameter of the anchor”).
Regarding claim 18, Stangenes et al. further discloses wherein the restrictor (224 in Fig. 34) is built into the support member (190 in Fig. 21, the support member 190 includes a constricted diameter portion, see also Fig. 34) at or near the pyloric portion (134 in Fig. 21, see also Fig. 34).
With respect to claim 19, Stangenes et al. further discloses a duodenal sleeve (120 in Figs. 2 or 34) attached to a distal end of the duodenal portion (attached to unmarked end of 110, 132 shown in Fig. 3) for reducing or eliminating absorption of nutrients by the duodenum (capable of performing this function).
Regarding claim 20, Stangenes et al. further discloses wherein the restrictor (224 in Fig. 34) is coupled with or formed in the duodenal sleeve (120 in Fig. 2 or Fig. 34, PP [0097]: “FIGS. 33 and 34 show an exemplary sleeve 120”) to slow passage of food through the duodenal sleeve (120) (the restricted diameter of 152 is able to slow the passage of food).
Regarding claim 21, Stangenes et al. further discloses wherein the pyloric portion (134 in Fig. 3) comprises a shape memory material (PP [0065]: “The wire can be formed from a metal such as Nitinol”) configured to change shape and expand when a predefined amount of pressure is applied to the stomach portion by food in the stomach (PP [0054]: “The neck portion 134… may be compliant to allow the opening and closure of the through lumen 152 with the pylorus 20”, 134 is capable of being expanded by food in the stomach).
With respect to claim 25, Stangenes et al. discloses a pyloric implant (110 in Fig. 3) for implantation in a pylorus between a stomach and a duodenum (see Fig. 2) for promoting weight loss (abstract), the pyloric implant (110 in Fig. 3) comprising: a stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21) having a first maximum diameter for anchoring the pyloric implant (110) in the stomach (see Fig. 2), a duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21) having a second maximum diameter for residing in the duodenum (see Fig. 2); a pyloric support member (134 in Fig. 3, support member 190 in Fig. 21) having a third maximum diameter and extending between the stomach shape memory support member (134 in Fig. 3) and the duodenal shape memory support member (132), wherein the first maximum diameter (diameter of 134) and the second maximum diameter (diameter of 130) are each larger than the third maximum diameter (diameter of 134); and an implant material (162 in Fig. 4) disposed over the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21), the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21), and the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21); a restrictor (224 in Fig. 34) attached to the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21) wherein the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21), the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21), the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21), and the implant material (162 in Fig. 4) form a channel (152 in Fig. 3) to allow passage of food material through the pyloric implant (110) from the stomach to the duodenum (PP [0054]: “the neck portion 134 defines a through-lumen 152 that allows chyme to flow from the stomach 16 to the small intestine 18”), and wherein at least one feature of the pyloric implant (entry opening of 152) is configured to slow the passage of the food material through the channel (the narrowed lumen 152 is capable of slowing the passage of food).
Regarding claim 26, Stangenes et al. further discloses wherein the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21), the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21), and the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21) comprise a single shape memory support stent (190, PP [0069]: “The structural element 170 can be made from a metal such as Nitinol”, 170 is comparable to 190) that extends from a proximal end of the stomach portion, through the pyloric portion, to a distal end of the duodenal portion (see Fig. 21).
Regarding claim 27, Stangenes et al. further discloses wherein the pyloric support member (134 in Fig. 3, 190 in Fig. 21) comprises a compliant material (PP [0069]: “The structural element 170 can be made from a metal such as Nitinol”, 170 is comparable to 190, 190 can be considered to be a compliant material since it is made of Nitinol).
With respect to claim 28, Stangenes et al. further discloses wherein each of the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21) and the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21) comprises a material selected from the group consisting of nitinol and other shape memory metals (PP [0069]: “The structural element 170 can be made from a metal such as Nitinol”, 170 is comparable to 190).
Regarding claim 29, Stangenes et al. further discloses wherein the implant material (162 in Fig. 4) comprises two layers of material (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering”) and wherein the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21), the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21), and the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21) are disposed between the two layers (PP [0067]: “In some embodiments, the anchor 110 also incorporates a structural element contained within the overall structure”).
With respect to claim 30, Stangenes et al. further discloses wherein the implant material (162 in Fig. 4) comprises a coating on both sides (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering”) of the stomach shape memory support member (130 in Fig. 3, support member 190 in Fig. 21), the duodenal shape memory support member (132 in Fig. 3, support member 190 in Fig. 21), and the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21).
With respect to claim 31, Stangenes et al. further discloses a coating on at least one of an inner surface or an outer surface of the device (PP [0066]: “The anchor 110 can be covered on the outside and/or inside side with a polymer membrane covering”).
Regarding claim 32, Stangenes et al. further discloses wherein the pyloric support member (134 in Fig. 3, support member 190 in Fig. 21) comprises a shape memory material (PP [0069]: “The structural element 170 can be made from a metal such as Nitinol”, 170 is comparable to 190) configured to change shape and expand when a predefined amount of pressure is applied to the stomach portion by food in the stomach (PP [0054]: “The neck portion 134… may be compliant to allow the opening and closure of the through lumen 152 with the pylorus 20”).
Regarding claim 34, Stangenes et al. discloses a method for promoting weight loss (abstract), the method comprising: delivering a pyloric implant (110 in Fig. 2) into a pylorus (20), between a stomach (16) and a duodenum (24) with a delivery device passed through the mouth (PP [0108]: “The gastrointestinal implant described here in can be placed within a patient's digestive track by inserting an endoscope through the mouth, esophagus and stomach to the pylorus. An over-the-wire sizing balloon is inserted through the working channel of the endoscope over a guidewire and is advanced across the pyloric opening”), wherein the pyloric implant (110 in Fig. 3) comprises: a stomach portion (130) configured to expand from a collapsed configuration to a first maximum diameter (PP [0007]: “the implant having an expanded configuration and a contracted configuration”, see Fig. 3 for expanded configuration) to anchor the device in the stomach (anchor 110, 130 is within the stomach 16), a pyloric portion (134) extending from the stomach portion (130) and having a second maximum diameter, a duodenal portion (132) extending from the pyloric portion (134) and configured to expand from a collapsed configuration to a third maximum diameter (PP [0007]: “the implant having an expanded configuration and a contracted configuration”, see Fig. 3 for expanded configuration); and a channel (152) extending through the stomach portion (130), the pyloric portion (134) and the duodenal portion (132) to the duodenum (PP [0054]: “the neck portion 134 defines a through-lumen 152 that allows chyme to flow from the stomach 16 to the small intestine 18”) wherein each of the stomach portion (130), the pyloric portion (134), and the duodenal portion (132) comprises a support member (190 in Fig. 21); and an implant material (162 in Fig. 4) attached to the support member (PP [0067]: “In some embodiments, the anchor 110 also incorporates a structural element contained within the overall structure”), and wherein the first maximum diameter (diameter of 130 in Fig. 3) and the third maximum diameter (diameter of 132) are both larger than the second maximum diameter (diameter of 134), allowing the stomach portion (130) and the duodenal portion (132) of the pyloric implant (110) to expand to act as anchors for the pyloric implant (110) in the stomach and the duodenum (see Fig. 2); and attaching a duodenal sleeve (120 in Fig. 2, see also Fig. 34) to the duodenal portion (132 in Fig. 3, not marked in Fig. 34) of the pyloric implant (110), wherein the duodenal sleeve (120 in Figs. 2 and 34, PP [0097]: "FIGS. 33 and 34 show an exemplary sleeve 120 that may be used in conjunction with an anchor. As shown previously in FIG. 2, the sleeve 120 may be attached to the anchor 110 and be placed within the small intestine 18") comprises a restrictor (224 in Fig. 34) for slowing the passage of food (PP [0098]: "When the sleeve is subjected to an external pressure, the thicker neck 224 collapses and does not fold back on itself. This mechanism essentially creates a duck-bill valve", this valve slows the passage of food) through the duodenal sleeve (120), removing the delivery device (PP [0095]: “the anchor 110 may be collapsed into a narrower diameter for placement or removal from a patient”) wherein the pyloric implant promotes weight loss by slowing passage of food out of the stomach and into the duodenum via the restrictor (224 in Fig. 34, PP [0098]: "When the sleeve is subjected to an external pressure, the thicker neck 224 collapses and does not fold back on itself. This mechanism essentially creates a duck-bill valve").
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stangenes et al. (PGPub US 2017/0252195 A1) in view of Liebler et al. (PGPub US 2016/0325010 A1).
Regarding claim 12, Stangenes et al. fails to disclose wherein the coating comprises a bioadhesive coating on the outer surface of the device.
	In the related field of tissue adhesion methods (abstract), Liebler et al. teaches using pNIPAM (a known bioadhesive) to form hydrogels to create tissue engineering scaffolds (PP [0031]: “Typically variety of synthetic and naturally derived materials may be used to form hydrogels for tissue engineering scaffolds. Synthetic materials include… (PNIPAM)…”) for adhesion to gastric tissue (PP [0010]: “In some embodiments, the method of the present invention is applied to at least one tissue surface selected from the group consisting of… gastric mucosal tissue, gastric gland tissue…”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Liebler and include wherein the coating comprises a bioadhesive coating on the outer surface of the device. One of ordinary skill in the art would have been motivated to perform this modification to promote adhesion between the pyloric implant and the surrounding tissue (abstract: “a method for adhering a material to a biological tissue in a subject in need thereof”).
Claims 22-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stangenes et al. (PGPub US 2017/0252195 A1) in view of Sobrino-Serrano et al. (PGPub US 2010/0036504 A1).
Regarding claim 22, Stangenes et al. fails to disclose wherein the pyloric portion is configured to change from a default, twisted configuration to an open, untwisted configuration, in response to the predefined amount of pressure applied to the stomach portion by food in the stomach.
	In the related field of valves that control the passage of food (abstract), Sobrino-Serrano et al. discloses an implant (1 in Figs. 1-8) that is configured to change from a default, twisted configuration (Figs. 7-8) to an open, untwisted configuration (Figs. 1-2), in response to a predefined amount of pressure applied.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Sobrino-Serrano et al. and include wherein the pyloric portion is configured to change from a default, twisted configuration to an open, untwisted configuration, in response to the predefined amount of pressure applied to the stomach portion by food in the stomach. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
With respect to claim 23, Sobrino-Serrano et al. further teaches wherein the predefined amount of pressure comprises a range of pressures (the device is inherently able to untwist at a range of pressures, see Figs. 1-8) comprising a smallest amount of pressure at which the pyloric portion starts to untwist (Figs. 5-6) and a largest amount of pressure, which is required for the valve to completely untwist (Figs. 1-2).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Sobrino-Serrano et al. and include wherein the predefined amount of pressure comprises a range of pressures comprising a smallest amount of pressure at which the pyloric portion starts to untwist and a largest amount of pressure, which is required for the valve to completely untwist. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 24, Sobrino-Serrano et al. further teaches wherein the smallest amount of pressure is between 20 mmHg and 40 mmHg (PP [0050]: "the restriction is capable of opening, in the distal direction, with a pressure of between 200 and 500 mmH2O", 500 mmH20 is equal to about 36 mmHg).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Sobrino-Serrano et al. and include wherein the smallest amount of pressure is between 20 mmHg and 40 mmHg. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
	However, Sobrino-Serrano et al. fails to explicitly disclose wherein the largest amount of pressure is at least 80 mmHg. 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Sobrino-Serrano et al. device wherein the largest amount of pressure is at least 80 mmHg since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device “ (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Sobrino-Serrano et al. would not function differently with the claimed largest pressure. Furthermore, the applicant places no criticality on the pressure claimed, indicating only that the pressures “might be” (PP [0017], present spec.) or “may be” at those values (PP [0166], present spec.).
With respect to claim 33, Stangenes et al. fails to disclose wherein the pyloric portion is configured to change from a default, twisted configuration to an open, untwisted configuration, in response to the predefined amount of pressure applied to the stomach portion by food in the stomach.
	In the related field of valves that control the passage of food (abstract), Sobrino-Serrano et al. discloses an implant (1 in Figs. 1-8) that is configured to change from a default, twisted configuration (Figs. 7-8) to an open, untwisted configuration (Figs. 1-2), in response to a predefined amount of pressure applied.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Sobrino-Serrano et al. and include wherein the pyloric portion is configured to change from a default, twisted configuration to an open, untwisted configuration, in response to the predefined amount of pressure applied to the stomach portion by food in the stomach. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Stangenes et al. (PGPub US 2017/0252195 A1) in view of Sobrino-Serrano et al. (PGPub US 2010/0036504 A1).
With respect to claim 36, Stangenes et al. fails to disclose a method further comprising allowing the channel (152 in Fig. 3) in the pyloric portion (134) to open by untwisting, in response to pressure applied to the stomach portion by food in the stomach.
	In the related field of valves that control the passage of food (abstract), Sobrino-Serrano et al. discloses an implant (1 in Figs. 1-8) that is configured to change from a default, twisted configuration (Figs. 7-8) to an open, untwisted configuration (Figs. 1-2), in response to pressure applied by food.
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Stangenes et al. disclosure to incorporate the teachings of Sobrino-Serrano et al. and include allowing the channel in the pyloric portion to open by untwisting, in response to pressure applied to the stomach portion by food in the stomach. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Belhe et al. (PGPub US 2013/0030351) teaches a pyloric implant (see Fig. 31) comprising a stomach portion (341), a pyloric portion (344), a duodenal portion (342), and a restrictor (345) configured to slow the passage of food (PP [0144]: “a flow limiter 345”). Belhe et al. also teaches a duodenal sleeve (111) attached to the duodenal portion (342).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771               

                                                                                                                                                                                         /TUAN V NGUYEN/Primary Examiner, Art Unit 3771